DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March 2021 has been entered.
This Non-Final action is in reply to the entered RCE.
Claims 1-8, 11-15, and 18-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised, these amendments are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are insufficient to overcome a 103 rejection, these rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 5 March 2021 have been fully considered but are not persuasive.
Regarding the 101 rejection, Applicant argues that because the claims and identification occur within a mobile application and GUI that provide exclusive access that the claims are patent eligible.  Examiner respectfully disagrees.  There is no detail set forth that indicate how the identification of inactivity occurs within a mobile application, a person can merely observe output data in a mobile application and thus the users have identified providers as inactive within a mobile application.  Further, providing a selectable push notification for display that upon selection provides exclusive access still illustrates a post solution display that is only displayed to certain users.  Providing a selectable push notification via a display merely illustrates providing a selectable interface element.  There is no active recitation of selecting from the interface and providing exclusive access does not illustrate any technological improvement, it merely only displays information to certain users.  It is still simply providing a display with selectable options and has not changed the interpretation of the claims in terms of eligibility.
When reconsidered under step 2B, the ability to provide exclusive access to a display in a gui that contains selectable push notifications is considered well-understood, routine and conventional since it is merely outputting the results of the selection via an interface, which based on the court decisions in MPEP 2106.05(d) does not illustrate significantly more when considered both individually and as a 
Regarding the 103 rejection, Applicant argues that Wang’s exclusion of potential drivers is fundamentally different than identifying a subset of low engagement providers that correspond to inactivity times.  Examiner respectfully disagrees.  
Applicant’s argument is more specific than the limitations set forth in the claim.  The claims requires identifying a subset of low engagement transportation providers and that low engagement providers correspond to inactivity times that meet a threshold time period of inactivity and are identified as inactive.  Wang is relied upon to teach identifying a subset of low engagement transportation providers using criteria, the low engagement transportation providers are identified as inactive within a mobile application since they are displayed as being unavailable.  Sweeney is combined to incorporate the concept of comparing criteria to a threshold to make a determination by filtering providers and requestors using specific parameters. Ristock is further combined to teach the concept of identifying a provider by comparing a time period of inactivity corresponding to the provider to a threshold time period of inactivity, the criteria being evaluated is an idle time associated with each provider.  
The combination of references is obvious because each reference relates to matching providers with requests.  Wang uses a simple binary criteria, yes/no, available/unavailable.  This criteria is modified by incorporating Sweeney to teach filtering based on a variety of parametric criteria and Ristock is finally combined to teach specific criteria that includes an idle time threshold.  The combination of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite identifying a subset of low engagement providers that have engagement levels satisfying thresholds of inactivity and are identified within a mobile application, identifying a request, selecting a provider to service a request by generating a ranking and selecting a provider based on the ranking.  These limitations, as drafted, refer to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  The claims refer to identifying, selecting, and generating steps that illustrate a series of observations and evaluations that can be done the same way mentally or with the aid of pen and paper.  But for the “by a transportation matching system comprising one or more servers”, a mobile application, a computer readable storage medium and a processor, the claim encompasses a user simply identifying sets of data, identifying requests, and making selections from a generated ranking in their mind or via a manual paper trail.  The mere nominal recitation of a generic system does not take the independent claims out of the mental processes grouping.  Thus the 
This judicial exception is not integrated into a practical application.  The claims recite a transportation matching system comprising servers, that inactivity is identified within a mobile application, a non-transitory computer readable storage medium comprising executable instructions and a processor as well as providing, for display within a gui, a selectable push notification that upon selection causes the device to access an application that displays exclusive access to interface elements while preventing access for other providers.  Providing, for display within a gui, with selectable elements that upon selection display exclusive access to a selectable interface illustrates is recited at a high level of generality and is considered insignificant post solution activity that is mere data outputting.   The system that does the data gathering/identifying within an application and the medium that stores executable instructions and processor that cause specific steps to occur are also recited at high levels of generality and merely automate the evaluation and observation steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component, i.e. a system, processor or medium.  The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 
For the providing, for display on a gui, a selectable push notification that upon selection displays exclusive access to interface elements while prevent others for accessing step that was considered extra solution activity in step 2A, this is re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processor “providing, for display…exclusive access to a selectable user interface element” is anything other than a generic, off-the-shelf computer component that provide a display and the Symantec, TLI and OIP Techs. Court decisions (MPEP 2106.05(d)) indicate that mere data transmission, such as providing a display for accessing an output, is well-understood, routine and conventional when it is claimed in a merely generic manner, as it is here.
Claims 2-12, 14-18 and 20 are dependent on independent claims 1, 13 and 19 and include all of the limitations of the independent claims and therefore recite the same abstract idea.  The dependent claims further narrow the abstract idea by describing further evaluation mental process steps for ranking offline transportation providers, analyzing past activity to identify reasons for low engagement, ranking/decreasing a ranking based on certain data and rules, describe the thresholds used when comparing/evaluating the data, describe the information evaluated, comparing certain data to certain thresholds to make determinations, describe the data attributes for providers and requests, and 
For these reasons, there is no inventive concept and Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180012151) in view of Sweeney et al. (US 2015/0161564) further in view of Ristock et al. (US 2014/0140495).
As per Claim 1 Wang teaches:
A computer-implemented method comprising: 
identifying, by a transportation matching system comprising one or more servers and from a plurality of transportation providers, a subset of low engagement transportation providers that correspond to criteria that meet a requirement and are identified using criteria within a mobile application corresponding to the transportation matching system (Wang Figs. 1 and 2 illustrate a transportation matching system comprising servers, [0023-0025] describes comparing data between providers and customer requests to identify a subset of matching providers, e.g. low engagement providers, and precluding drivers that do not match or are incompatible, as is illustrated in at least Fig. 3, 4A, 6, 7A, 8-9 and at least [97-141, 161-203], specifically [0113-0117, 0122, 0130, 0169, 0198, 0207] outline a determination of availability where various indicators may be utilized on a visual display to differential an available driver ; 
identifying a scheduled transportation request specifying a future request time and a future request location (Wang [0002] describes prescheduled transportation service requested being received in advance of a designated dispatch date as is further described in at least [0007, 0022-0025] which further describes designating a future request location, see also [0066-0067] Fig. 3, 4A, 6, 7A, 8-9 and at least [97-141, 161-203]); 
selecting a transportation provider from a subset of transportation providers to service the scheduled transportation request by: generating a ranking of the subset transportation providers based on attributes associated with the subset of transportation providers and attributes associated with the scheduled transportation request (Wang [0011-0016 describe using attributes of the request and provider to determine and select a best match between a customer and driver, [0023-0025] describes generating a dispatch matrix that includes a priority assignment, i.e. a ranking of drivers based on the analysis of the attributes of the request and the provider and what constitutes a “best match”, Fig. 3, 4A, 4B, 6, 7A, 8-9 and at least [97-155, 161-203]; and 
selecting the transportation provider to service the scheduled transportation request from the generated ranking of the subset of transportation providers  (Wang [0011-0016, 0022-0025] describe using attributes of the request and provider to determine and select a best match between a customer and driver ; and 
providing, for display within a graphical user interface of a computing device associated with the selected transportation provider, a selectable push notification indicating the scheduled transportation request that, upon selection causes the computing device to access the mobile application corresponding to the transportation matching system to display, within a scheduled transportation user interface, exclusive access to a selectable user interface element for the scheduled transportation request to the selected transportation provider while preventing accessibility to the selectable user interface element for the scheduled transportation request on a displayed schedule transportation user interface within other computing devices associated with other transportation providers (Wang [0022-0025, 0083-0096] describe assigning the service request to the at least one driver from the set of drivers identified as matching and selecting a driver from a subset of drivers to receive the request based on the matching indicators via an interface that displays an interactive GUI with selectable elements that provide continuously updated information, i.e. push notifications, providing exclusive access to the request, Fig. 4A, 4B, 6, 7A, 8-10, and at least [112-155, 161-203], only providing the request to the selected driver is functionally equivalent to providing exclusive access to a selectable interface displaying the request while preventing accessibility to the interface on other devices since on the device receiving the request can access it, [0172] describes Fig.10 and how unassigned service requests of a job book .  
Wang does not explicitly recite that the criteria and requirements used to compare and identify subsets of providers in an interface corresponds to a threshold time period of inactivity.  However, Sweeney teaches a system and method for arranging transport services and further describes using different parameters to match providers and requestors.  [0086] further describes evaluating different parameters thresholds to filter and select the transport requests and candidate or available drivers for optimization and pooling at a given instance or duration.  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to compare compatibility levels including preset active/inactivity periods, familiarity/completed transports, or frequency to include the techniques for designating specific thresholds that will filter and or select transport matches based on the parameter thresholds because each of the elements were known, but not necessarily recited as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By designating specific parameter thresholds that are used to identify subsets of providers, the combination optimizes the matches based on which parameters are designated which will improve the overall satisfaction for both providers and requestors utilizing the matching system.

However, Ristock teaches a method of activity routing in a contact center where agents provide services to requesting customers (Abstract).  Ristock further teaches:
identifying, from the plurality of providers, a subset of low engagement providers that correspond to inactivity times that meet a threshold time period of inactivity and are identified as inactive  (Ristock [0016, 0091-0094, 0106-0107, 0135-0137] describe the ability to identify pools of agents based on any designed routing logic and filtering technique including the evaluation of agent idle time and comparing the idle time to a threshold idle time as is illustrated in at least Fig. 4); 
It would be obvious to one of ordinary skill in the art to modify the ability to identify a subset of transportation providers based on the comparison of an attribute to a threshold to include the ability to identify idle agents based on a threshold idle time because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By evaluating a period of inactivity, or idle time, and identify a set of idle agents from it, the combination 
As per Claim 2 Wang further teaches:
wherein the selectable user interface element comprises an option to select the scheduled transportation request (Wang [0022-0025] describe providing a notification via an interface dispatching the scheduled request to a best matching driver, Fig. 4A, 6, 8-9 and at least 0083-0096, 112-141, 161-177, 191-203] describe the workflows and the interface capabilities on the devices that enable selections via the interface).  
As per Claim 4 Wang further teaches:
further comprising analyzing information associated with past activity of the plurality of transportation providers to identify the subset of low engagement transportation providers (Wang [0023-0025] describes utilizing service history and other historical data when analyzing providers to identify the best match between a provider and customer’s service request, see also [0066-0067, 0073, Fig. 4A, 6, 7A, 8-9 and at least [112-141, 161-203], including the ability to analyze information to identify unavailable providers, i.e. a subset of low engagement providers).  
As per Claim 5 Wang further teaches:
further comprising generating the ranking based at least on the past activity that indicates one or more reasons for low engagement to decrease a ranking of a transportation provider if the scheduled transportation request is associated with at least one of the one or more reasons for low engagement 
As per Claim 6 Wang [0065] describes maintaining records of completed service requests.  Wang further teaches: 
wherein one or more reasons for low engagement comprises a threshold number of completed transportation requests or a threshold frequency of completed transportation requests (Wang [0005, 0048, 0105, 0113, 0128, 0131-0133, 0150-0151, 0184-0187, 0202-0204] describe evaluating and comparing data to required or desired level of familiarity, e.g. a number of completed requests, when assessing and matching a provider with request criteria).  
Wang does not explicitly recite that this requirement is an engagement threshold or that the values used to compare and identify subsets of providers is an engagement threshold.  However, Sweeney teaches a system and method for arranging transport services and further describes using different parameters to match providers and requestors.  [0086] further describes evaluating different 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to compare compatibility levels including preset active/inactivity periods, familiarity/completed transports, or frequency to include the techniques for designating specific thresholds that will filter and or select transport matches based on the parameter thresholds because each of the elements were known, but not necessarily recited as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By designating specific parameter thresholds that are used to identify subsets of providers, the combination optimizes the matches based on which parameters are designated which will improve the overall satisfaction for both providers and requestors utilizing the matching system.
As per Claim 7 Wang further teaches:
wherein the past activity comprises at least one of a log of transportation requests completed by the transportation provider, a log of when the transportation provider was online within the transportation matching system, and a log of interactions with the mobile application corresponding to the transportation matching system (Wang [0023-0025] describes storing and maintaining historical data for requests completed, times worked, times working, and other interactions as is further described in at least [0044-0048], [0060-0062] describes storing information associated with the providers and .  
As per Claim 8 Wang further teaches:
further comprising identifying the subset of low engagement transportation providers by determining, for each transportation provider, that a frequency of servicing transportation requests is less than a threshold frequency of servicing transportation requests, that a total time of servicing transportation requests is less than a threshold total time of servicing transportation requests, that a number of serviced transportation requests is less than a threshold number of serviced transportation requests, or an amount of time since a last serviced transportation request is greater than a threshold amount of time (Wang [0022-0025 and [0044-0048] describes identifying a subset of providers that are either precluded or considered matching by comparing their attributes or indicators, including specific requests or time values to designated request parameters to identify the “best match”, see also [0066-0067], Fig. 3, 4A, 6, 8-9 and at least [97-141, 161-77, 191-203], [0005, 0048, 0105, 0113, 0128, 0131-0133, 0150-0151, 0184-0187, 0202-0204] describe evaluating and comparing data to required or desired level of familiarity when assessing and matching a provider with request criteria).
Wang does not explicitly recite that these are engagement thresholds   or that the values used to compare and identify subsets of providers is an engagement threshold.  However, Sweeney teaches a system and method for arranging transport services and further describes using different parameters to 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to compare compatibility levels including preset active/inactivity periods, familiarity/completed transports, or frequency to include the techniques for designating specific thresholds that will filter and or select transport matches based on the parameter thresholds because each of the elements were known, but not necessarily recited as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By designating specific parameter thresholds that are used to identify subsets of providers, the combination optimizes the matches based on which parameters are designated which will improve the overall satisfaction for both providers and requestors utilizing the matching system.
Neither Wang nor Sweeney explicitly recite that the predetermined requirement is a level of inactivity that is used to identify a subset of low engagement transportation providers.
identifying, from the plurality of providers, a subset of low engagement providers, based on a threshold time period of inactivity (Ristock [0016, 0091-0094, 0106-0107, 0135-0137] describe the ability to identify pools of agents based on any designed routing logic and filtering technique including the evaluation of agent idle time to a threshold idle time)

As per Claim 9 Wang further teaches:
further comprising generating the ranking of the subset of low engagement transportation providers by: inputting the attributes associated with the subset of low engagement transportation providers and the attributes associated with the scheduled transportation request into a neural network; and receiving a generated ranking of the subset of low engagement transportation providers from the neural network (Wang [0049-0050 and 0058-0059] describes how the system received inputs and outputs prioritized results via the platform illustrated by the networked system capable of executing algorithms and tracking activity, Fig. 4A, 6, 8-9 and at least [112-141, 161-177, 191-203]).  
As per Claim 10 Wang further teaches:
wherein: the attributes associated with the subset of low engagement transportation providers comprise a home location, prior request locations, transportation provider preferences, transportation provider activity patterns, a likelihood of servicing the scheduled transportation request, ratings for previous transportation requests, feedback provided by transportation providers for previous transportation requests, and a likelihood of engagement; and the attributes associated with the scheduled transportation request comprise the future request time, the future request location, a type of the future request location, a destination location, a type of the destination location, a value of the scheduled transportation request, and one or more requestor preferences 
Sweeney further teaches determining the likelihood of identifying a suitable driver as well as other optimization techniques in at least [0077, 0107] where the likelihood that a match is about to be made is determined. 
Therefore, it would be obvious to one of ordinary skill in the art to modify attributes to include likelihood attributes because each of the elements were known, but not necessarily recited as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By designating specific parameters and attributes, the combination optimizes the matches based on which parameters are designated which will improve the overall satisfaction for both providers and requestors utilizing the matching system.
As per Claim 11 Wang further teaches:
further comprising providing the exclusive access to the selectable user interface element for the scheduled transportation request to the selected transportation provider for a first period of time that is displayed within the scheduled transportation interface (Wang [0049] describes how the system received inputs and outputs prioritized results via the platform illustrated by the system which enables providers to access requests that are matched to them to determine whether to accept or decline the matched request, [0082] describes the portal and modules that enable access to the system’s information, Fig. 4A, 6 [0083-0096, 112-141 and 161-177] illustrate and describe that only matched providers receive the request and are given the opportunity to accept or decline the request through selectable interface elements, [0022-0023] describes how each request includes at least one of a pickup time or drop off time as well as a designated time limitation, e.g. a time period displayed within the interface for the request).  
As per Claim 12 Wang further teaches:
further comprising, after an expiration of a first period of time without the selected transportation provider claiming the scheduled transportation request, providing, for display and based on the generated ranking, exclusive access for the selectable user interface element for the scheduled transportation request to a second transportation provider from the subset of low engagement transportation providers for a second period of time (Wang Fig. 4A illustrates providing a request to a second or next available driver in the ranking or prioritized output, Fig. 6, 8-9  and at least [0083-0096, 112-141, 161-177, 191-203] describe tracking the time that has elapsed and based on certain amounts of time elapsing sending notifications or re-assigning requests to other drivers through selectable interface elements displayed on the user devices, [0022-
As per Claims 13, 15-18 and 19-20 Wang teaches in at least Figs. 1 and 2 and their associated text a computer readable medium with executable instruction and a system comprising the executable instruction medium as well as a processor.  The additional limitations are substantially similar to those set forth in claims 1-2 and 4-12 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-2 and 4-12 above.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180012151) in view of Sweeney et al. (US 2015/0161564) further in view of Ristock et al. (US 2014/0140495) further in view of Rosenbaum (US 2017/0309092).
As per Claim 3 Wang further teaches:
wherein the ranking is weighted (Wang [0101] describes weighting factors used when analyzing and prioritizing the providers matching the request as is further described in at least [0104, 0105, 0109, 0191, 0209]).
Wang does not explicitly recite that the weighted ranking is impacted by a parameter for online vs. offline activity or presence.  

wherein the evaluation of the offline transportation providers is based on online vs. offline presence/activity (Rosenbaum Fig. 7 and at least [0407] describes determining metrics to evaluate events based on the monitoring of online and offline activity)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilized a weighted rank where different parameters are weighted to rank different providers to include the techniques for gathering data that relates to online vs. offline activity or presence because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to modify the rank according to any parameter designation because by utilizing presence, the combination enables a more customized matching system that will improve overall satisfaction for all system participants.
As per Claim 14 Wang teaches in at least Figs. 1 and 2 and their associated text a computer readable medium with executable instruction and a system comprising the executable instruction medium as well as a processor.  The additional limitations are substantially similar to those set forth in claims 1-3 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claims 1-3 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2017/0220966) Method and System for On-Demand Customized Services.  Specifically, Figs. 7A-7V that illustrates the ability to indicate settings including showing indicators and explanations for activity and inactivity of any and all participating service providers and customers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623